Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 6,678,136) in view of Nagashima et al. (US 5,994,790, IDS Document).
Regarding Claim 1, Maeda discloses a digital relay that protects a direct current power system (comprising main circuit 1, Figures 1-14), the digital relay comprising: 
a measurement circuit (comprising 5, 71, 72, 81, 82, 9, 10, Figure 1) that measures, as an input current (current input from main circuit 1, Figure 1), a value detected by a current detecting device (comprising 2 sensing current in main circuit 1, Figure 1) that detects a current flowing in the power system (Figure 1, Column 4, lines 1-2), and outputs the measured value as digital data (output from A/D10, Figure 1, Column 4, lines 1-8); 
an output circuit (comprising 13, Figure 1) that outputs an operation signal to a switching device that interrupts the power system (13 output to circuit breaker 15, not shown in Figures, described in Column 4, lines 37-43, “…. a current larger than the detectable range of the protection and instrumentation shown in FIG. 5, and, if it does, outputs a tripping instruction to a circuit breaker 15 via an output circuit 13, thus switching on/off the main circuit 1”); 
a display circuit (comprising 12) that outputs a display signal to display means (Column 4, lines 27-37, “….A display section 12 displays the instrumentation result of processing by the MPU 11 by using various display equipment.  According to the embodiment, the display section 12 comprises a seven-segment LED/LCD display and a pilot lamp indicating a status thereof as display means”); and 
a processor (comprising 11) that outputs a display signal to the display circuit based on the digital data (Column 4, lines 27-37, “….A display section 12 displays the 
the processor process the digital data and, in addition to calculating a computed measurement value to be output to the display circuit (Column 4, lines 27-37, “….A display section 12 displays the instrumentation result of processing by the MPU 11 by using various display equipment…”), outputs control information for executing a protection process using measurement value sampling data obtained by the sampling to the output circuit, and executes a protection process of the power system (Column 4, lines 27-32, “…These analog values are converted by the A/D converter 10 into digital signals.  A processing unit MPU (hereinafter, referred to as an MPU) 11 carries out protection/instrumentation control by processing the digital signals resulting from conversion by the A/D converter 10”). 
Maeda does not specifically disclose details of the processor to include the digital data being sampled at predetermined time intervals and the protection process being executed at every sampling, and 
the protection process is divided into a high speed protection process that needs high speed and a normal protection process that does not need high speed, and the high speed protection process is executed every one sampling, in addition to which the normal protection process is executed at a timing of one cycle in which N times' worth of 
Nagashima discloses a digital relay that protects a direct current power system (Figures 1-12), the digital relay comprising: 
a measurement circuit (comprising part of 55A and part of 60, Figures 3-4,) that measures, as an input current, a value detected by a current detecting device that detects a current flowing in the power system (comprising 58A measuring current via switch 54A), and outputs the measured value as digital data (output of 300, Figure 6);
an output circuit that outputs an operation signal to a switching device that interrupts the power system (control means 302, Figures 1-2); 
a display circuit that outputs a display signal to display means (display means coupled to S4, Figure3 3, 6, Column 12, lines 50-60); and 
a processor that outputs a display signal to the display circuit based on the digital data (S4 output from 302 to display means, Figure 6, Column 12, lines 50-60), and outputs control information to the output circuit (S1A, Figure 6), wherein 
the processor samples the digital data at predetermined time intervals (Figures 7-8, 10-11) and, executes a protection process of the power system at every sampling (checking the sampled value to a threshold rated value, Figure 7 for example), and 
the protection process is divided into a high speed protection process that needs high speed (checking whether the sampled value greater than or equal to 150% of the rated value at SP4) and a normal protection process that does not need high speed (determining the number of times the sampled value exceeded the rated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the digital relay of Maeda, sampling of the digital data by the processor as taught by Nagashima to identify the type and severity of faults quickly, and configure the processor in the combination to output to the display circuit and the output circuit at each sampling to inform the user and take protective action based on the severity of the faults.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 2/09/2021